Case 1:10-cr-00820-NGG Document 251 Filed 10/09/20 Page 1 of 2 PageID #: 2003




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      UNITED STATES OF AMERICA
                                                        MEMORANDUM & ORDER
                                                           10-CR-820 (NGG)
                   -against-
      BENITO IL DEFONSO,
                               Defendant.

           NICHOLAS G. GARAUFIS, United States District Judge.
           Defendant Benito Il Defonso moves, pro so, for compassionate
           release under 18 U.S.C. § 3582(c)(1)(A), arguing that his health
           conditions, coupled with the ongoing COVID-19 pandemic, con-
           stitute “extraordinary and compelling” circumstances meriting
           his release prior to the end of his current sentence. (See Mot. for
           Compassionate Release (“Mot.”) (Dkts. 246, 247).) The Govern-
           ment opposes Mr. Il Defonso’s motion, arguing that he has failed
           to demonstrate that he has a medical condition giving rise to “ex-
           traordinary and compelling reasons” for his release. (See Gov’t
           Opp. to Mot. (“Opp.”) (Dkt. 249).)
           As this court has previously noted, while there is no doubt that
           the COVID-19 pandemic “poses a serious health risk to this coun-
           try’s prison populations,” the “risks posed by the pandemic alone
           do not constitute extraordinary and compelling reasons for re-
           lease, absent additional factors such as advanced age or serious
           underlying health conditions that place a defendant at greater
           risk of negative complications from the disease.” United States v.
           Mongelli, No. 02-cr-307 (NGG), 2020 WL 4738325, at *2
           (E.D.N.Y. Aug. 14, 2020). Here, Mr. Il Defonso is 44 years old,
           which does not place him in a high-risk age bracket. In addition,
           the Centers for Disease Control and Prevention does not consider
           any of the medical conditions he suffers from to be conditions




                                            1
Case 1:10-cr-00820-NGG Document 251 Filed 10/09/20 Page 2 of 2 PageID #: 2004




               that place indidivudals at a heightened risk for severe illness from
               COVID-19.
               Finally, Mr. Il Defonso has not demonstrated that his likelihood
               of contracting the virus at FCI Otisville, which has taken
               measures to mitigate the risk of exposure and currently reports
               only two cases of COVID-19 (and none in Mr. Il Defonso’s hous-
               ing unit), is so high as to “substantially diminish[]” his “ability . .
               . to provide self care” by avoiding exposure to COVID-19. See
               U.S.S.G. § 1B1.13(1)(A) & Application Note 1(A).
               Because Mr. Il Defonso has not established that he meets the re-
               quirements of 18 U.S.C. § 3582(c)(1)(A)(i), the court concludes
               that compassionate release is not warranted under the present
               circumstances. Defendant’s motion is therefore DENIED.
      SO ORDERED.


      Dated:      Brooklyn, New York
                  October 9, 2020

                                                              _/s/ Nicholas G. Garaufis_
                                                              NICHOLAS G. GARAUFIS
                                                              United States District Judge




                                                 2
